



Exhibit 10.39
FIRST AMENDMENT TO DEVELOPMENT MANAGEMENT AGREEMENT
This First Amendment to Development Management Agreement (this “Amendment”) is
made and entered into effective as of January 5, 2016, by and between STREAM
REALTY PARTNERS-DFW, L.P., a Texas limited partnership (“Developer”), and FARMER
BROS. CO., a Delaware corporation (“Tenant”).
RECITALS
A.    Developer and Tenant entered into that certain Development Management
Agreement dated as of July 17, 2015 (as amended, supplemented or otherwise
modified, the “Development Agreement”), regarding the Project to be constructed
on approximately 28.132 acres of land leased by Tenant and located at the
northeast corner of Interstate 35 and State Highway 114 in the Town of
Northlake, Denton County, Texas, as more particularly described in the
Development Agreement. Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Development Agreement.
B.    Developer and Tenant desire to amend the Development Agreement to extend
the Outside Date, which is the date for satisfying certain conditions necessary
to continue with the development of the Project under the Development Agreement.
AGREEMENTS
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party hereto, Developer and Tenant
hereby agree as follows:
1.Outside Date. Section 1.3 of the Development Agreement is amended to provide
that the “Outside Date” shall be March 31, 2016.
2.    Continuance of Development Agreement; Binding Effect; Governing Law. All
provisions of the Development Agreement, as amended hereby, shall remain in full
force and effect and unchanged, except as provided herein. If any provision of
this Amendment conflicts with the Development Agreement, the provisions of this
Amendment shall control. This Amendment is binding upon and shall inure to the
benefit of Developer and Tenant, and their respective successors and permitted
assigns. This Amendment shall be governed by and construed in accordance with
the laws of the State of Texas.
3.    Counterparts. This Amendment may be executed in any number of counterparts
(including execution by facsimile, PDF or other electronic transmission, which
shall be deemed to be original signatures of the signers for all purposes) with
the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same document.
Signature pages may be detached from the counterparts and attached to a single
copy of this consent to physically form one document.




US 3970223v.1

--------------------------------------------------------------------------------





[The remainder of this page is intentionally left blank.]


First Amendment to Development Management Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
DEVELOPER:


STREAM REALTY PARTNERS-DFW, L.P.,
a Texas limited partnership


By:
Belland-McVean-Jackson Interests II, L.L.C., a Texas limited liability company,

its general partner




By:/s/ Chris Jackson
Name:    Chris Jackson
Title:    Member




TENANT:


FARMER BROS. CO., a Delaware corporation




By: /s/ Barry Fischetto            
Name:    Barry Fischetto            
Title:    SVP Operations            


First Amendment to Development Management Agreement